Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 1 of 23 PageID: 127



      PARKER McCAY P.A.
      Victoria Beck, Esq.
      Attorney Id No.: 032592011
      9000 Midlantic Drive, Suite 300
      P.O. Box 5054
      Mount Laurel, New Jersey 08054
      (856) 596-8900
      Attorneys for Defendant, Gloucester City Board of Education

                                   UNITED STATES DISTRICT COURT
                                   FOR DEFENDANT OF NEW JERSEY

                                                         HONORABLE ROBERT B. KUGLER U.S.D.J.
       K.K.M., individually and as Kinship Legal
       Guardian of the minor children A.W. and                      CIVIL ACTION NO.
       R.M.,                                                           1:19-cv-15808

                Plaintiffs,
       v.                                                        ANSWER TO COMPLAINT

       Gloucester City Board of Education d/b/a
       Gloucester City Public Schools,

                Defendant.



               Defendant, Gloucester City Board of Education (improperly pled as Gloucester City

      Board of Education d/b/a Gloucester City Public Schools), with administrative offices located

      at 520 Cumberland Street, Gloucester City, NJ 08030, by way of Answer to the above-

      captioned Complaint, states:

                                                       Parties

            1. Defendant admits that A.W. is a child with a disability. Defendant denies the remaining

               allegations set forth in Paragraph 1.

            2. Defendant admits that R.M. is a child with a disability. Defendant denies the remaining

               allegations set forth in Paragraph 2.
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 2 of 23 PageID: 128



         3. Defendant is without sufficient information to form a belief as to the truth or veracity of

            the allegations set forth in Paragraph 3. Plaintiff is left to her proofs.

         4. Defendant admits that it is a Local Educational Agency with its principal place of business

            located at 520 Cumberland Street, Gloucester City, Camden County, New Jersey 08030.

            Defendant also admits that it receives federal funding. With respect to the allegation that

            Defendant is responsible for ensuring compliance with all mandates arising under the

            numerous federal statutes for providing special education to the school age students

            residing within its district, Defendant neither admits nor denies same, as Plaintiff makes

            conclusions of law which require no response. With respect to the remaining allegations

            set forth in Paragraph 4, they are denied.

                                              Jurisdiction and Venue

         5. Defendant neither admits nor denies the allegations set forth in Paragraph 5, as Plaintiff

            makes conclusions of law which require no response.

         6. Defendant neither admits nor denies the allegations set forth in Paragraph 6, as Plaintiff

            makes conclusions of law which require no response.

         7. Defendant neither admits nor denies the allegations set forth in Paragraph 7, as Plaintiff

            makes conclusions of law which require no response.

         8. Defendant neither admits nor denies the allegations set forth in Paragraph 8, as Plaintiff

            makes conclusions of law which require no response.

                                               Factual Background

         9. Defendant is without sufficient information to form a belief as to the truth or veracity of

            the allegations set forth in Paragraph 9. Plaintiff is left to her proofs.




                                                      2
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 3 of 23 PageID: 129



         10. Defendant neither admits nor denies the allegations set forth in Paragraph 10, as Plaintiff

            makes conclusions of law which require no response.

         11. Defendant neither admits nor denies the allegations in Paragraph 11, as it references

            documents, which speaks for themselves.

         12. Defendant neither admits nor denies the allegations set forth in Paragraph 12, as Plaintiff

            makes conclusions of law which require no response.

         13. Defendant neither admits nor denies the allegations set forth in Paragraph 13, as Plaintiff

            makes conclusions of law which require no response.

         14. Defendant neither admits nor denies the allegations set forth in Paragraph 14, as Plaintiff

            makes conclusions of law which require no response.

         15. Defendant neither admits nor denies the allegations set forth in Paragraph 15, as Plaintiff

            makes conclusions of law which require no response.

         16. Defendant neither admits nor denies the allegations in Paragraph 16, as it references a

            document, which speaks for itself.

         17. Defendant neither admits nor denies the allegations in Paragraph 17, as it references a

            document, which speaks for itself.

         18. Defendant neither admits nor denies the allegations set forth in Paragraph 18, as Plaintiff

            makes conclusions of law which require no response.

         19. Defendant denies the allegation set forth in Paragraph 19 as stated.

         20. Defendant neither admits nor denies the allegations in Paragraph 20, as it references a

            document, which speaks for itself.

         21. Defendant neither admits nor denies the allegations set forth in Paragraph 21, as Plaintiff

            makes conclusions of law which require no response.




                                                     3
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 4 of 23 PageID: 130



         22. Defendant neither admits nor denies the allegations set forth in Paragraph 22, as Plaintiff

            makes conclusions of law which require no response.

         23. Defendant neither admits nor denies the allegations set forth in Paragraph 23, as Plaintiff

            makes conclusions of law which require no response.

         24. Defendant neither admits nor denies the allegations set forth in Paragraph 24, as Plaintiff

            makes conclusions of law which require no response.

         25. Defendant neither admits nor denies the allegations set forth in Paragraph 25, as Plaintiff

            makes conclusions of law which require no response.

         26. Defendant neither admits nor denies the allegations set forth in Paragraph 26, as Plaintiff

            makes conclusions of law which require no response.

         27. Defendant denies the allegations set forth in Paragraph 27.

         28. Defendant neither admits nor denies the allegations in Paragraph 28, as it references a

            document, which speaks for itself.

         29. Defendant denies the allegations set forth in Paragraph 29.

         30. Defendant denies the allegations set forth in Paragraph 29.

         31. Defendant denies the allegations set forth in Paragraph 29.

         32. Defendant neither admits nor denies the allegations in Paragraph 32, as it references a

            document, which speaks for itself.

         33. Defendant neither admits nor denies the allegations in Paragraph 33, as it references a

            document, which speaks for itself.

         34. Defendant neither admits nor denies the allegations in Paragraph 34, as it references a

            document, which speaks for itself.




                                                     4
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 5 of 23 PageID: 131



         35. Defendant neither admits nor denies the allegations in Paragraph 35, as it references a

            document, which speaks for itself.

         36. Defendant neither admits nor denies the allegations in Paragraph 36, as it references a

            document, which speaks for itself.

         37. Defendant denies the allegations set forth in Paragraph 37 as stated.

         38. Defendant neither admits nor denies the allegations in Paragraph 38, as it references a

            document, which speaks for itself.

         39. Defendant neither admits nor denies the allegations set forth in Paragraph 39, as Plaintiff

            makes conclusions of law which require no response.

         40. Defendant neither admits nor denies the allegations set forth in Paragraph 40, as Plaintiff

            makes conclusions of law which require no response.

         41. Defendant neither admits nor denies the allegations set forth in Paragraph 41, as Plaintiff

            makes conclusions of law which require no response.

         42. Defendant neither admits nor denies the allegations set forth in Paragraph 42, as Plaintiff

            makes conclusions of law which require no response.

         43. Defendant neither admits nor denies the allegations set forth in Paragraph 43, as Plaintiff

            makes conclusions of law which require no response.

         44. Defendant neither admits nor denies the allegations set forth in Paragraph 44, as Plaintiff

            makes conclusions of law which require no response.

         45. Defendant neither admits nor denies the allegations set forth in Paragraph 45, as Plaintiff

            makes conclusions of law which require no response.

         46. Defendant neither admits nor denies the allegations set forth in Paragraph 46, as Plaintiff

            makes conclusions of law which require no response.




                                                     5
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 6 of 23 PageID: 132



         47. Defendant neither admits nor denies the allegations set forth in Paragraph 47, as Plaintiff

            makes conclusions of law which require no response.

         48. Defendant neither admits nor denies the allegations set forth in Paragraph 48, as Plaintiff

            makes conclusions of law which require no response.

         49. Defendant neither admits nor denies the allegations set forth in Paragraph 49, as Plaintiff

            makes conclusions of law which require no response.

         50. Defendant neither admits nor denies the allegations set forth in Paragraph 50, as Plaintiff

            makes conclusions of law which require no response.

         51. Defendant neither admits nor denies the allegations set forth in Paragraph 51, as Plaintiff

            makes conclusions of law which require no response.

         52. Defendant neither admits nor denies the allegations set forth in Paragraph 52, as Plaintiff

            makes conclusions of law which require no response.

         53. Defendant neither admits nor denies the allegations set forth in Paragraph 53, as Plaintiff

            makes conclusions of law which require no response.

         54. Defendant neither admits nor denies the allegations set forth in Paragraph 54, as Plaintiff

            makes conclusions of law which require no response.

         55. Defendant neither admits nor denies the allegations set forth in Paragraph 55, as Plaintiff

            makes conclusions of law which require no response.

         56. Defendant neither admits nor denies the allegations set forth in Paragraph 56, as Plaintiff

            makes conclusions of law which require no response.

         57. Defendant neither admits nor denies the allegations set forth in Paragraph 57, as Plaintiff

            makes conclusions of law which require no response.




                                                     6
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 7 of 23 PageID: 133



         58. Defendant neither admits nor denies the allegations set forth in Paragraph 58, as Plaintiff

            makes conclusions of law which require no response.

         59. Defendant neither admits nor denies the allegations set forth in Paragraph 59, as Plaintiff

            makes conclusions of law which require no response.

         60. Defendant neither admits nor denies the allegations set forth in Paragraph 60, as Plaintiff

            makes conclusions of law which require no response.

         61. Defendant neither admits nor denies the allegations set forth in Paragraph 61, as Plaintiff

            makes conclusions of law which require no response.

         62. Defendant neither admits nor denies the allegations set forth in Paragraph 62, as Plaintiff

            makes conclusions of law which require no response.

         63. Defendant neither admits nor denies the allegations set forth in Paragraph 63, as Plaintiff

            makes conclusions of law which require no response.

         64. Defendant neither admits nor denies the allegations set forth in Paragraph 64, as Plaintiff

            makes conclusions of law which require no response.

         65. Defendant denies the allegations set forth in Paragraph 65.

         66. Defendant denies the allegations set forth in Paragraph 66.

         67. Defendant neither admits nor denies the allegations set forth in Paragraph 67, as Plaintiff

            makes conclusions of law which require no response.

         68. Defendant neither admits nor denies the allegations set forth in Paragraph 68, as Plaintiff

            makes conclusions of law which require no response.

         69. Defendant neither admits nor denies the allegations set forth in Paragraph 69, as Plaintiff

            makes conclusions of law which require no response.




                                                     7
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 8 of 23 PageID: 134



         70. Defendant neither admits nor denies the allegations set forth in Paragraph 70, as Plaintiff

            makes conclusions of law which require no response.

         71. Defendant neither admits nor denies the allegations set forth in Paragraph 71, as Plaintiff

            makes conclusions of law which require no response.

         72. Defendant neither admits nor denies the allegations set forth in Paragraph 72, as Plaintiff

            makes conclusions of law which require no response.

         73. Defendant neither admits nor denies the allegations set forth in Paragraph 73, as Plaintiff

            makes conclusions of law which require no response.

         74. Defendant neither admits nor denies the allegations set forth in Paragraph 74, as Plaintiff

            makes conclusions of law which require no response.

         75. Defendant neither admits nor denies the allegations set forth in Paragraph 75, as Plaintiff

            makes conclusions of law which require no response.

         76. Defendant neither admits nor denies the allegations set forth in Paragraph 76, as Plaintiff

            makes conclusions of law which require no response.

         77. Defendant neither admits nor denies the allegations set forth in Paragraph 77, as Plaintiff

            makes conclusions of law which require no response.

         78. Defendant neither admits nor denies the allegations set forth in Paragraph 78, as Plaintiff

            makes conclusions of law which require no response.

         79. Defendant neither admits nor denies the allegations set forth in Paragraph 79, as Plaintiff

            makes conclusions of law which require no response.

         80. Defendant neither admits nor denies the allegations set forth in Paragraph 80, as Plaintiff

            makes conclusions of law which require no response.




                                                     8
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 9 of 23 PageID: 135



         81. Defendant neither admits nor denies the allegations set forth in Paragraph 81, as Plaintiff

            makes conclusions of law which require no response.

         82. Defendant neither admits nor denies the allegations set forth in Paragraph 82, as Plaintiff

            makes conclusions of law which require no response.

         83. Defendant neither admits nor denies the allegations set forth in Paragraph 83, as Plaintiff

            makes conclusions of law which require no response.

         84. Defendant neither admits nor denies the allegations set forth in Paragraph 84, as Plaintiff

            makes conclusions of law which require no response.

         85. Defendant is without sufficient information to form a belief as to the truth or veracity of

            the allegations set forth in Paragraph 85. Plaintiff is left to her proofs.

         86. Defendant denies the allegations set forth in Paragraph 86.

         87. Defendant neither admits nor denies the allegations set forth in Paragraph 87, as Plaintiff

            makes conclusions of law which require no response.

         88. Defendant neither admits nor denies the allegations set forth in Paragraph 88, as Plaintiff

            makes conclusions of law which require no response.

         89. Defendant neither admits nor denies the allegations set forth in Paragraph 89, as Plaintiff

            makes conclusions of law which require no response.

         90. Defendant neither admits nor denies the allegations set forth in Paragraph 90, as Plaintiff

            makes conclusions of law which require no response.

         91. Defendant neither admits nor denies the allegations set forth in Paragraph 91, as Plaintiff

            makes conclusions of law which require no response.

         92. Defendant is without sufficient information to form a belief as to the truth or veracity of

            the allegations set forth in Paragraph 92. Plaintiff is left to her proofs.




                                                      9
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 10 of 23 PageID: 136



          93. Defendant denies the allegations set forth in Paragraph 93.

          94. Defendant neither admits nor denies the allegations set forth in Paragraph 94, as Plaintiff

             makes conclusions of law which require no response.

          95. Defendant neither admits nor denies the allegations in Paragraph 95, as it references a

             document, which speaks for itself.

          96. Defendant neither admits nor denies the allegations in Paragraph 96, as it references a

             document, which speaks for itself.

          97. Defendant denies the allegations set forth in Paragraph 97.

          98. Defendant denies the allegations set forth in Paragraph 98.

          99. Defendant is without sufficient information to form a belief as to the truth or veracity of

             the allegations set forth in Paragraph 99. Plaintiff is left to her proofs.

          100.       Defendant neither admits nor denies the allegations set forth in Paragraph 100, as

             Plaintiff makes conclusions of law which require no response.

          101.       Defendant neither admits nor denies the allegations set forth in Paragraph 101, as

             Plaintiff makes conclusions of law which require no response.

          102.       Defendant neither admits nor denies the allegations set forth in Paragraph 102, as

             Plaintiff makes conclusions of law which require no response.

          103.       Defendant neither admits nor denies the allegations in Paragraph 103, as it

             references a document, which speaks for itself.

          104.       Defendant neither admits nor denies the allegations set forth in Paragraph 104, as

             Plaintiff makes conclusions of law which require no response.

          105.       Defendant neither admits nor denies the allegations set forth in Paragraph 105, as

             Plaintiff makes conclusions of law which require no response.




                                                      10
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 11 of 23 PageID: 137



          106.      Defendant neither admits nor denies the allegations set forth in Paragraph 106, as

             Plaintiff makes conclusions of law which require no response.

          107.      Defendant neither admits nor denies the allegations in Paragraph 107, as it

             references a record, which speaks for itself.

          108.      Defendant denies the allegations set forth in Paragraph 108.

                 a. Defendant denies the allegations set forth in Paragraph 108a.

                 b. Defendant denies the allegations set forth in Paragraph 108b.

                 c. Defendant denies the allegations set forth in Paragraph 108c.

                 d. Defendant denies the allegations set forth in Paragraph 108d.

                 e. Defendant denies the allegations set forth in Paragraph 108e.

                 f. Defendant denies the allegations set forth in Paragraph 108f.

                 g. Defendant denies the allegations set forth in Paragraph 108g.

                 h. Defendant denies the allegations set forth in Paragraph 108h.

                 i. Defendant denies the allegations set forth in Paragraph 108i.

                 j. Defendant denies the allegations set forth in Paragraph 108j.

                 k. Defendant denies the allegations set forth in Paragraph 108k.

                 l. Defendant denies the allegations set forth in Paragraph 108l.

                 m. Defendant denies the allegations set forth in Paragraph 108m.

          109.      Defendant denies the allegations set forth in Paragraph 109.

          110.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 110. Plaintiff is left to her proofs.

          111.      Defendant neither admits nor denies the allegations set forth in Paragraph 111, as

             Plaintiff makes conclusions of law which require no response.




                                                      11
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 12 of 23 PageID: 138



          112.      Defendant neither admits nor denies the allegations set forth in Paragraph 112, as

             Plaintiff makes conclusions of law which require no response.

          113.      Defendant neither admits nor denies the allegations set forth in Paragraph 113, as

             Plaintiff makes conclusions of law which require no response.

          114.      Defendant denies the allegation set forth in Paragraph 114 as stated.

          115.      Defendant denies the allegation set forth in Paragraph 115 as stated.

          116.      Defendant denies the allegation set forth in Paragraph 116.

          117.      Defendant denies the allegation set forth in Paragraph 117.

                 a. Defendant denies the allegation set forth in Paragraph 117a.

                 b. Defendant denies the allegation set forth in Paragraph 117b.

                 c. Defendant denies the allegation set forth in Paragraph 117c.

                 d. Defendant denies the allegation set forth in Paragraph 117d.

                 e. Defendant denies the allegation set forth in Paragraph 117e.

                 f. Defendant denies the allegation set forth in Paragraph 117f.

                 g. Defendant denies the allegation set forth in Paragraph 117g.

                 h. Defendant denies the allegation set forth in Paragraph 117h.

          118.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 118. Plaintiff is left to her proofs.

          119.      Defendant neither admits nor denies the allegations set forth in Paragraph 119, as

             Plaintiff makes conclusions of law which require no response.

          120.      Defendant denies the allegations set forth in Paragraph 120.

          121.      Defendant denies the allegations set forth in Paragraph 121.

          122.      Defendant denies the allegations set forth in Paragraph 122, as stated.




                                                      12
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 13 of 23 PageID: 139



          123.      Defendant denies the allegations set forth in Paragraph 123.

          124.      Defendant denies the allegations set forth in Paragraph 124.

          125.      Defendant denies the allegations set forth in Paragraph 125.

          126.      Defendant denies the allegations set forth in Paragraph 126.

          127.      Defendant denies the allegations set forth in Paragraph 127.

          128.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 128. Plaintiff is left to her proofs.

          129.      Defendant neither admits nor denies the allegations set forth in Paragraph 129 as

             Plaintiff makes conclusions of law which require no response.

          130.      Defendant neither admits nor denies the allegations set forth in Paragraph 130, as

             Plaintiff makes conclusions of law which require no response.

          131.      Defendant neither admits nor denies the allegations set forth in Paragraph 131, as

             Plaintiff makes conclusions of law which require no response.

          132.      Defendant neither admits nor denies the allegations set forth in Paragraph 132, as

             Plaintiff makes conclusions of law which require no response.

          133.      Defendant neither admits nor denies the allegations set forth in Paragraph 133, as

             Plaintiff makes conclusions of law which require no response.

          134.      Defendant neither admits nor denies the allegations set forth in Paragraph 134, as

             Plaintiff makes conclusions of law which require no response.

          135.      Defendant neither admits nor denies the allegations set forth in Paragraph 135, as

             Plaintiff makes conclusions of law which require no response.

          136.      Defendant neither admits nor denies the allegations set forth in Paragraph 136, as

             Plaintiff makes conclusions of law which require no response.




                                                      13
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 14 of 23 PageID: 140



          137.      Defendant neither admits nor denies the allegations set forth in Paragraph 137, as

             Plaintiff makes conclusions of law which require no response.

          138.      Defendant neither admits nor denies the allegations set forth in Paragraph 138, as

             Plaintiff makes conclusions of law which require no response.

          139.      Defendant neither admits nor denies the allegations set forth in Paragraph 139, as

             Plaintiff makes conclusions of law which require no response.

                 a. Defendant denies the allegations set forth in Paragraph 139a.

                 b. Defendant denies the allegations set forth in Paragraph 139b.

                 c. Defendant denies the allegations set forth in Paragraph 139c.

                 d. Defendant denies the allegations set forth in Paragraph 139d.

                 e. Defendant denies the allegations set forth in Paragraph 139e.

                 f. Defendant denies the allegations set forth in Paragraph 139f.

                 g. Defendant denies the allegations set forth in Paragraph 139g.

                 h. Defendant denies the allegations set forth in Paragraph 139h.

                 i. Defendant denies the allegations set forth in Paragraph 139i.

          140.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 140. Plaintiff is left to her proofs.

          141.      Defendant denies the allegations set forth in Paragraph 141.

          142.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 142. Plaintiff is left to her proofs.

          143.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 143. Plaintiff is left to her proofs.




                                                      14
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 15 of 23 PageID: 141



          144.      Defendant neither admits nor denies the allegations in Paragraph 144, as it

             references a document, which speaks for itself.

          145.      Defendant neither admits nor denies the allegations in Paragraph 145, as it

             references a document, which speaks for itself.

          146.      Defendant neither admits nor denies the allegations in Paragraph 146, as it

             references a document, which speaks for itself.

          147.      Defendant neither admits nor denies the allegations in Paragraph 147, as it

             references a document, which speaks for itself.

          148.      Defendant neither admits nor denies the allegations in Paragraph 148, as it

             references a document, which speaks for itself.

          149.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 149. Plaintiff is left to her proofs.

          150.      Defendant neither admits nor denies the allegations set forth in Paragraph 150, as

             Plaintiff makes conclusions of law which require no response.

          151.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 151. Plaintiff is left to her proofs.

          152.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 152. Plaintiff is left to her proofs.

          153.      Defendant neither admits nor denies the allegations in Paragraph 153, as it

             references a document, which speaks for itself.

          154.      Defendant neither admits nor denies the allegations set forth in Paragraph 154, as

             Plaintiff makes conclusions of law which require no response.




                                                      15
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 16 of 23 PageID: 142



          155.      Defendant neither admits nor denies the allegations set forth in Paragraph 155, as

             Plaintiff makes conclusions of law which require no response.

          156.      Defendant neither admits nor denies the allegations set forth in Paragraph 156, as

             Plaintiff makes conclusions of law which require no response.

          157.      Defendant denies the allegations set forth in Paragraph 157.

          158.      Defendant denies the allegations set forth in Paragraph 158.

          159.      Defendant neither admits nor denies the allegations in Paragraph 159, as it

             references a document, which speaks for itself.

          160.      Defendant neither admits nor denies the allegations in Paragraph 160, as it

             references a document, which speaks for itself.

          161.      Defendant neither admits nor denies the allegations in Paragraph 161, as it

             references a document, which speaks for itself.

          162.      Defendant neither admits nor denies the allegations in Paragraph 162, as it

             references a document, which speaks for itself.

          163.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 163. Plaintiff is left to her proofs.

          164.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 164. Plaintiff is left to her proofs.

          165.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 165. Plaintiff is left to her proofs.

          166.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 166. Plaintiff is left to her proofs.




                                                      16
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 17 of 23 PageID: 143



          167.      Defendant neither admits nor denies the allegations in Paragraph 167, as it

             references a document, which speaks for itself.

          168.      Defendant denies the allegation set forth in Paragraph 168.

          169.      Defendant neither admits nor denies the allegations set forth in Paragraph 169, as

             Plaintiff makes conclusions of law which require no response.

          170.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 170. Plaintiff is left to her proofs.

          171.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 171. Plaintiff is left to her proofs.

          172.      Defendant neither admits nor denies the allegations set forth in Paragraph 172, as

             Plaintiff makes conclusions of law which require no response.

          173.      Defendant denies the allegations set forth in Paragraph 173.

          174.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 174. Plaintiff is left to her proofs.

          175.      Defendant neither admits nor denies the allegations set forth in Paragraph 175, as

             Plaintiff makes conclusions of law which require no response.

          176.      Defendant neither admits nor denies the allegations set forth in Paragraph 176, as

             Plaintiff makes conclusions of law which require no response.

          177.      Defendant neither admits nor denies the allegations set forth in Paragraph 177, as

             Plaintiff makes conclusions of law which require no response.

          178.      Defendant neither admits nor denies the allegations set forth in Paragraph 178, as

             Plaintiff makes conclusions of law which require no response.




                                                      17
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 18 of 23 PageID: 144



          179.      Defendant neither admits nor denies the allegations set forth in Paragraph 179, as

             Plaintiff makes conclusions of law which require no response.

          180.      Defendant denies the allegations set forth in Paragraph 180.

          181.      Defendant denies the allegations set forth in Paragraph 181.

          182.      Defendant denies the allegations set forth in Paragraph 182.

                 a. Defendant denies the allegations set forth in Paragraph 182a.

                 b. Defendant denies the allegations set forth in Paragraph 182b.

                 c. Defendant denies the allegations set forth in Paragraph 182c.

                 d. Defendant denies the allegations set forth in Paragraph 182d.

                 e. Defendant denies the allegations set forth in Paragraph 182e.

                 f. Defendant denies the allegations set forth in Paragraph 182f.

          183.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 183. Plaintiff is left to her proofs.

          184.      Defendant denies the allegations set forth in Paragraph 184.

          185.      Defendant denies the allegations set forth in Paragraph 185.

          186.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 186. Plaintiff is left to her proofs.

          187.      Defendant denies the allegations set forth in Paragraph 187.

          188.      Defendant denies the allegations set forth in Paragraph 188.

          189.      Defendant denies the allegations set forth in Paragraph 189.

          190.      Defendant denies the allegations set forth in Paragraph 190.

          191.      Defendant neither admits nor denies the allegations in Paragraph 191, as it

             references a document, which speaks for itself.




                                                      18
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 19 of 23 PageID: 145



          192.      Defendant denies the allegations set forth in Paragraph 192, as stated.

          193.      Defendant denies the allegations set forth in Paragraph 193, as stated.

          194.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 194. Plaintiff is left to her proofs.

          195.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 195. Plaintiff is left to her proofs.

          196.      Defendant denies the allegations set forth in Paragraph 196, as stated.

          197.      Defendant denies the allegations set forth in Paragraph 196, as stated.

          198.      Defendant denies the allegations set forth in Paragraph 198.

          199.      Defendant neither admits nor denies the allegations set forth in Paragraph 199, as

             Plaintiff makes conclusions of law which require no response.

          200.      Defendant denies the allegations set forth in Paragraph 200.

          201.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 201. Plaintiff is left to her proofs.

          202.      Defendant neither admits nor denies the allegations in Paragraph 202, as it

             references documents, which speaks for themselves.

          203.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 203. Plaintiff is left to her proofs.

          204.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 204. Plaintiff is left to her proofs.

          205.      Defendant denies the allegations set forth in Paragraph 205, as stated.

          206.      Defendant is without sufficient information to form a belief as to the truth or

             veracity of the allegations set forth in Paragraph 206. Plaintiff is left to her proofs.




                                                      19
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 20 of 23 PageID: 146



          207.        Defendant is without sufficient information to form a belief as to the truth or

              veracity of the allegations set forth in Paragraph 207. Plaintiff is left to her proofs.

          208.        Defendant is without sufficient information to form a belief as to the truth or

              veracity of the allegations set forth in Paragraph 208. Plaintiff is left to her proofs.

          209.        Defendant denies the allegations set forth in Paragraph 209, as stated.

          210.        Defendant denies the allegations set forth in Paragraph 210, as stated.

          211.        Defendant neither admits nor denies the allegations set forth in Paragraph 211, as

              Plaintiff makes conclusions of law which require no response.

          212.        Defendant is without sufficient information to form a belief as to the truth or

              veracity of the allegations set forth in Paragraph 212. Plaintiff is left to her proofs.

          213.        Defendant denies the allegations set forth in Paragraph 213.


                                    FIRST AFFIRMATIVE DEFENSE

          Plaintiff has failed, in whole and/or in part, to state a claim upon which relief can be granted.

                                   SECOND AFFIRMATIVE DEFENSE

              The Complaint fails, in whole and/or in part, to state a claim for which attorneys’ fees,

       costs, and other expenses can be awarded.

                                    THIRD AFFIRMATIVE DEFENSE

              Plaintiff’s claims are barred in whole or in party buy applicable administrative regulations

       and/or law.

                                   FOURTH AFFIRMATIVE DEFENSE

              Plaintiff has suffered no economic loss and/or failed to mitigate their alleged damages,

       entitlement to which is specifically denied.



                                                       20
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 21 of 23 PageID: 147



                                     FIFTH AFFIRMATIVE DEFENSE

              All, or part of, Plaintiff’s claims are barred by the applicable statute(s) of limitations.

                                     SIXTH AFFIRMATIVE DEFENSE

              Plaintiff’s Complaint is frivolous and was filed without basis in law or in fact, and

       Defendant is entitled to attorney’s fees and costs

                                    SEVENTH AFFIRMATIVE DEFENSE

              Plaintiff failed to properly identify Defendant by its corporate name, which is the only

       manner in which a school district may be sued.

                                    EIGHTH AFFIRMATIVE DEFENSE

              Plaintiff’s claims are barred, in whole or in part, by the doctrines of collateral estoppel

       and res judicata

                                     NINTH AFFIRMATIVE DEFENSE

              Plaintiff’s claims are barred, in whole and/or in part, by the doctrines of estoppel, waiver,

       laches, and unclean hands.

                                     TENTH AFFIRMATIVE DEFENSE

              All of Defendant’s actions with respect to Plaintiff were undertaken in good faith,

       reasonably and in full accord with all applicable laws, rules and regulations.

                                 ELEVENTH AFFIRMATIVE DEFENSE

              There has been no final decision issued in this matter regarding the underlying due

       process petition.




                                                        21
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 22 of 23 PageID: 148



                                  TWELFTH AFFIRMATIVE DEFENSE

              Plaintiff’s claims are barred, because at all relevant times hereto, defendant acted in

       accordance with all applicable legal requirements, including but not limited to, compliance with

       the Individuals with Disabilities Education Act, 20 U.S.C.A. § 1400 et seq., N.J.S.A. 18A:46-1

       et seq., and the corresponding Federal and State Regulations set forth at 24 C.F.R. § 300.1 et seq.

       and N.J.A.C. 6A:14-1 et seq., respectively.

                                THIRTEENTH AFFIRMATIVE DEFENSE

              Plaintiff’s claims are barred, because at all relevant times hereto, defendant has offered

       an appropriate educational plan for Plaintiff, which meets defendant’s responsibility of providing

       a free, appropriate public education in the least restrictive environment.




                                                       22
Case 1:19-cv-15808-RBK-KMW Document 9 Filed 08/26/19 Page 23 of 23 PageID: 149




                WHEREFORE, Defendant denies that Plaintiff is entitled to the relief requested in the

         “Wherefore” clause of the Complaint. Defendants demand judgment against the Plaintiff

         dismissing the Complaint, attorneys’ fees and cost incurred defending this lawsuit, and, for

         such further relief as the Court may deem reasonable and just.



                                       RESERVATION OF RIGHTS

                Defendants hereby reserve the right to assert such other defenses and objections as a

       continuing investigation and discovery may disclose.


                                            Respectfully submitted,

                                            PARKER McCAY P.A.
                                            Attorneys for Defendant,
                                            Gloucester City Board of Education


                                            By:_/s/ Victoria S. Beck_________
                                                   VICTORIA S. BECK

       Dated: August 26, 2019


       4820-4484-7521, v. 1




                                                     23
